Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement(s) filed 12/27/2019 have been considered. The provided foreign references have been considered to the extent possible, the English language portion and figures.
	PCT application PCT/EP2018/066655 is acknowledged as being an English translation of provided German search report on application number 10 2017 114 668.7, as cited in applicant’s remark filed 12/27/2019.

Claim Objections
Claim 13, and claims 14, 15, 17 by reference, are objected to because of the following informalities:  Claim 13 recites " An arrangement comprising a plurality of optoelectronic semiconductor components as claimed in claim 1" in line 1 appears to be a typographical error as the limitation “An arrangement” is not one of the four categories of statutory subject matter under 35. U.S.C. 101. However, the current application is a national entry stage of PCT/EP2018/066655 and the disclosed embodiment in of FIG. 10-12, to which the claim appears to drawn towards, are actual devices, therefore, merits a claim objection as opposed to a 101 rejection. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 5-8, and 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5 recites “at least one lead frame” in line 3; said limitation applies to claims 6-8, and 16 by reference. The claimed "at least one lead frame" appears to be establishing a new antecedent basis for a new lead frame. However, the claimed "at least one lead frame" of claim 5 in conjunction with "a circuit board" of claim 1 does not appear to be a supported embodiment in the originally filed disclosure. The original disclosure appears to disclose the two structures being mutually exclusive embodiments as the lead frame is not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and claims 2-17 by reference, recites "first electrical contact pads and second electrical contact pads electrically assigned to one another.." in line 17, which renders the claim indefinite since “first electrical contact pads” and “second electrical contact pads” have already been establish, therefore, it is unclear if the second recitation are additional first and second electrical contact pads. Said limitation will be read as "the first electrical contact pads and the second electrical contact pads electrically assigned to one another...".
Claim 13, and claims 14, 15, 17 by reference, recites the limitation "a plurality of optoelectronic semiconductor components as claimed in claim 1" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim since claim 1 only a single 
Claim 2 and 16 recites the limitation ”a circuit board” which renders the claim indefinite since a circuit board has already been established in claim 1. Said limitation will be read as the circuit board of claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-10, and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 6861737 B1 (JEONG) in view of US 20090189177 A1 (LEE).
Regarding claim 1, JEONG teaches "An ... semiconductor component (70, FIG. 7) comprising; 
- a housing (71b, 71a) with a recess (cavity 74),

- at least one ... semiconductor chip (45) mounted completely in the recess on the upper side, and
- at least a thickening body (71b), which is part of the housing and mounted on the upper side of the chip carrier (see FIG. 7),
wherein:
- first electrical contact pads (see annotated FIG. 7) for external electrical contacting of the semiconductor component are located on the first fastening side,
- second electrical contact pads (see annotated FIG. 7) for external electrical contacting of the semiconductor component are located on a second fastening side (upper side of 71b), opposite to the first fastening side, of the housing, and
- first electrical contact pads and second electrical contact pads electrically assigned to one another are electrically short-circuited so that the semiconductor component can be electrically contacted by the first fastening side or by the second fastening side (77 is a electrical connection, see FIG. 7),
- the recess is limited to the thickening body, so that the chip carrier is free of the recess (74 is formed in 71b only), and
- the fastening sides and the upper side are oriented parallel to each other (see FIG. 7).

    PNG
    media_image1.png
    638
    1198
    media_image1.png
    Greyscale

JEONG does not explicitly teach the semiconductor chip 45 encapsulated in epoxy molding compound 74 is a light emitting device, such that 70 is "An optoelectronic semiconductor component comprising... at least one optoelectronic semiconductor chip"; however, LEE teaches a light emitting diode chip 140 may be disposed in a packaging and encapsulated in a epoxy molding compound in FIG. 9D, ([0091]).
One of ordinary skill would want to use the thin semiconductor device package taught by JEONG to protect and encapsulate a light emitting diode as taught by LEE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a package in various applications including display, illumination, and signboard as taught by LEE ([0005]).

Regarding claim 2, JEONG in view of LEE teaches "The optoelectronic semiconductor component as claimed in claim 1" as previously discussed.

Regarding claim 3, JEONG in view of LEE teaches "The optoelectronic semiconductor component as claimed in claim 2" as previously discussed.
JEONG further teaches "wherein the electrical connection surfaces (72), the through-contacts (side portions of 77) and the first electrical contact pads (upper portions of 77) and the second electrical contact pads (lower portions of 77) are E-shaped as seen in cross section (see 77 and 72 in FIG. 7)".
Regarding claim 4, JEONG in view of LEE teaches "The optoelectronic semiconductor component as claimed in claim 3" as previously discussed.
JEONG further teaches "wherein the through-contacts extend completely along housing side surfaces and/or along housing outer edges of the housing (77 extends along the outer edge of 71b in FIG. 7)".
Regarding claim 9, JEONG in view of LEE teaches "The optoelectronic semiconductor component as claimed in claim 1" as previously discussed.

Regarding claim 10, JEONG in view of LEE teaches "The optoelectronic semiconductor component as claimed in claim 9" as previously discussed.
JEONG further teaches "wherein the second fastening side (upper side of 71b) is formed at least partially by the thickening body (71b), so that the second electrical contact pads (upper portions of 77) are at least partially located directly on the thickening body (see FIG. 7)".
Regarding claim 12, JEONG further teaches "The optoelectronic semiconductor component as claimed in claim 1" as previously discussed.
JEONG further teaches "wherein the upper side (upper side of 71a) lies opposite the first fastening side (bottom of 71a, FIG. 7), and wherein the first fastening side and the second fastening side are the single fastening sides of the semiconductor component (45 is disposed on 71a and not on 71b in FIG. 7)".  

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817